DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group II in the reply filed on 03/23/2021 is acknowledged. 
Claims 40-51 and 56-58 are withdrawn from consideration as being drawn to a nonelected invention. 
Claims 52-55 are currently pending in the application and examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over West (WO2012054896A1; IDS Reference filed 06/10/2020) in view of Abm (Abm.com “OSTF1 lentivirus” accessed 12/2/2022)
Regarding claims 52 and 54, West teaches transducing mesenchymal stem cells with one or more vectors comprising transcription factors such as Xbp1, Irf3 and Irf7 (claims 8-9, p.7 lines 21-26, p. 55 lines 34-36, p. 29 lines 7-8 &11-15, p. 9 line 18- p. 10 line 4). However, West does not teach that Ostf1 is additionally transduced into the cell.

Abm teaches that OSTF1 is commercially available in lentiviral vector form for a wide range of host cells (description). 	
It would have been obvious to one of ordinary skill in the art to transduce ostf1 as taught by Abm in addition to xpb1, irf3 and irf7 as taught by West with a reasonable expectation of success. As multiple vectors are capable of transducing into one cell which encode transcription factors as taught by West, an artisan would be combining a known lentiviral vector encoding a transcription factor, OSTF1, for the same purpose of transducing a cell alongside the other transcription factors in order to influence expression. This would therefore produce the modified cell of the present invention.
Therefore, the invention at the time of the effective filing date would have been prima facie obvious to one of ordinary skill in the art.

Claims 53 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over West (IDS Reference filed 06/10/2020) in view of Abm (Abm.com “OSTF1 lentivirus” accessed 12/2/2022) as applied to claims 52 and 54 above and in further view of O’Heeron (US20160220699)
As discussed above, West and Abm teach transducing mesenchymal stem cells with one or more vectors comprising transcription factors such as Ostf1, Xbp1, Irf3 and Irf7 However, these references do not teach that klf7 is additionally transduced into the cell.
O’Heeron teaches transducing mesenchymal stems cells with klf7 in a lentiviral vector (claim 1, 4, 6, 9, 10)
It would have been obvious to one of ordinary skill in the art to transduce klf7 as taught by O’Heeron in addition to ostf1, xpb1, irf3 and irf7 as taught by West and Abm with a reasonable expectation of success. As multiple vectors are capable of transducing into one cell, an artisan would be combining a known lentiviral vector encoding a transcription factor, Klf7, for the same purpose of transducing a cell alongside the other transcription factors in order to influence the expression of a cell. This would therefore produce the modified cell of the present invention.
Therefore the invention at the time of the effective filing date would have been prima facie obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1631                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1631